Case 1:18-cv-07312-LDH-SJB Document 53 Filed 10/22/19 Page 1 of 11 PageID #: 1413



      UNITED STATES DISTRICT COURT
      EASTERN DISTRICT OF NEW YORK

      -----------------------------------------------------------   X
                                                                    :
      JOEL TAVERA, et al.,                                          :
                                                                    :
                                          Plaintiffs,               :
                                                                    :   18-cv-07312-LDH-SJB
                        v.                                          :          (“Tavera”)
                                                                    :
      HSBC BANK USA, N.A., et al.,                                  :
                                                                    :
                                          Defendants.               :
                                                                    :
      -----------------------------------------------------------   X


                               STIPULATION AND [PROPOSED] ORDER

           Plaintiffs, the Stipulating Defendants1 and Defendant Crédit Agricole S.A. (“CASA”),

  through their respective undersigned counsel, hereby stipulate and agree as follows:

           WHEREAS a Complaint against certain of the Stipulating Defendants in matter 14 Civ.

  06601 (PKC-CLP) (“Freeman I”) was filed on November 10, 2014, an Amended Complaint was

  filed on April 2, 2015, Freeman I ECF No. 77, and a Second Amended Complaint was filed on

  July 12, 2016, Freeman I ECF No. 110;

           WHEREAS the Court entered an order staying discovery in Freeman I on January 16,

  2015, Freeman I ECF No. 37;

           WHEREAS the Stipulating Defendants named in the Second Amended Complaint in



  1
   The Stipulating Defendants are HSBC Bank USA, N.A.; HSBC Holdings plc; HSBC Bank plc;
  HSBC Bank Middle East Limited; HSBC North America Holdings, Inc.; Barclays Bank PLC;
  Barclays Bank PLC, New York Branch; Standard Chartered Bank; Standard Chartered Bank,
  New York Branch; The Royal Bank of Scotland N.V.; The Royal Bank of Scotland plc; The
  Royal Bank of Scotland plc, New York Branch; Credit Suisse AG; Credit Suisse AG, New York
  Branch; BNP Paribas S.A.; BNP Paribas S.A., New York Branch; Deutsche Bank AG; Deutsche
  Bank AG, New York Branch; Crédit Agricole Corporate & Investment Bank; Crédit Agricole
  Corporate & Investment Bank, New York Branch; Commerzbank AG; Commerzbank AG, New
  York Branch.
                                                           1
Case 1:18-cv-07312-LDH-SJB Document 53 Filed 10/22/19 Page 2 of 11 PageID #: 1414



  Freeman I filed a motion to dismiss on November 10, 2016, Freeman I ECF No. 120;

         WHEREAS Plaintiffs filed a Complaint against the Stipulating Defendants and

  Defendant CASA in the above-captioned matter (“Tavera”) on December 21, 2018;

         WHEREAS the parties in this action entered into a stipulation, which provided that (1) all

  proceedings in Tavera with respect to the Stipulating Defendants and Defendant CASA,

  including service of the Complaint, should be stayed until 30 days after the Court’s decision on

  the motion to dismiss in Freeman I; (2) upon termination of the stay, service on the Stipulating

  Defendants with judicial process in Tavera in the manner provided by Federal Rule of Civil

  Procedure 4 will not be required; (3) the Stipulating Defendants otherwise retain all defenses and

  objections in Tavera except those related to service; and (4) the parties would confer in good

  faith regarding the most fair and efficient way to proceed following the Court’s decision on the

  motion to dismiss in Freeman I;

         WHEREAS the Court granted the motion to dismiss the Freeman I Second Amended

  Complaint on September 16, 2019, Freeman I ECF No. 237;

         WHEREAS Plaintiffs filed a motion for partial reconsideration on September 26, 2019,

  Freeman I ECF No. 239;

         WHEREAS the Stipulating Defendants, Defendant CASA and Plaintiffs have conferred,

  and agree that the stay should be continued pending the Court’s decision on Plaintiffs’ motion

  for partial reconsideration in Freeman I.

         IT IS HEREBY STIPULATED BY AND BETWEEN the undersigned counsel as

  follows:

         1.      The Stipulating Defendants’ and Defendant CASA’s time to move or answer in

  response to the Tavera Complaint or any Tavera amended complaint, and all further proceedings

  in Tavera related to the Stipulating Defendants and Defendant CASA, will be stayed until 30


                                                  2
Case 1:18-cv-07312-LDH-SJB Document 53 Filed 10/22/19 Page 3 of 11 PageID #: 1415




   days after the later of (1) the Court's ruling on the motion for partial reconsideration in Freeman

   I or, (2) if the Court schedules a status conference following the ruling, the date of that status

   conference.

           2.      Following the later of (1) a decision on the motion for partial reconsideration in

   Freeman L or (2) a status conference following the ruling on the motion for partial

   reconsideration in Freeman I, the parties will confer in good faith regarding the most fair and

   efficient way to proceed in light of such ruling, with all parties' rights in this regard fully

   reserved.

          IT IS FURTHER STIPULATED BY AND BETWEEN the undersigned counsel that,

   except as provided above, nothing in this Stipulation shall waive any right or defense of any

   party, all of which rights and defenses are expressly reserved.



                   17_ , 2019
    Dated: October _




    THE NATIONS LAW FIRM                                  BURG SIMPSON ELDREDGE HERSH
                                                          & JARDINE, P.C.

                                                          by
    by ~~{~;~ "                                                  Seth A. Katz
    3131 Briarpark Drive, Suite 208                       40 Inverness Drive East
    Houston, Texas 77042                                  Englewood, Colorado 80112
    (713) 807-8400                                        (303) 792-5595
    howard@howardnations.com                              skatz@burgsimpson.com

   Attorneys for the Tavera Plaintiffs                    Attorneys for the Tavera Plaintiffs



                                                      3
Case 1:18-cv-07312-LDH-SJB Document 53 Filed 10/22/19 Page 4 of 11 PageID #: 1416



  days after the later of (1) the Court’s ruling on the motion for partial reconsideration in Freeman

  I or, (2) if the Court schedules a status conference following the ruling, the date of that status

  conference.

          2.      Following the later of (1) a decision on the motion for partial reconsideration in

  Freeman I, or (2) a status conference following the ruling on the motion for partial

  reconsideration in Freeman I, the parties will confer in good faith regarding the most fair and

  efficient way to proceed in light of such ruling, with all parties’ rights in this regard fully

  reserved.

          IT IS FURTHER STIPULATED BY AND BETWEEN the undersigned counsel that,

  except as provided above, nothing in this Stipulation shall waive any right or defense of any

  party, all of which rights and defenses are expressly reserved.



   Dated: October         , 2019




   THE NATIONS LAW FIRM                                  BURG SIMPSON ELDREDGE HERSH
                                                         & JARDINE, P.C.

   by                                                    by

          Howard L. Nations                                     Seth A. Katz
   3131 Briarpark Drive, Suite 208                       40 Inverness Drive East
   Houston, Texas 77042                                  Englewood, Colorado 80112
   (713) 807-8400                                        (303) 792-5595
   howard@howardnations.com                              skatz@burgsimpson.com

   Attorneys for the Tavera Plaintiffs                   Attorneys for the Tavera Plaintiffs



                                                     3
Case 1:18-cv-07312-LDH-SJB Document 53 Filed 10/22/19 Page 5 of 11 PageID #: 1417




  SULLIVAN & CROMWELL LLP                          SULLIVAN & CROMWELL LLP,



  by    &rd.
       Michael T. Tomaino, Jr.
                                                   by


                                                       Joseph E. Neuhaus
       Jeffrey T. Scott                                 Alexander J. Willscher
      Jonathan M. Sedlak                           125 Broad Street
  125 Broad Street                                 New York, NY 10004
  New York, NY 10004                               (212) 558-4000
  (212) 558-4000                                   neuhausj@sullcrom.com
  tomainom@sullcrom.com                            willschera@sullcrom.com
  scottj@sullcrom.com                              grossa@sullcrom.com
  sedlakj@sullcrom.com

  Attorneys/or Defendants Barclays Bank PLC,       Attorneys for Defendants Credit Agricole
  Barclays Bank PLC, New York Branch               S.A., Credit Agricole Corporate & Investment
                                                   Bank, Credit Agricole Corporate &
                                                   Investment Bank, New York Branch



  CLEARY GOTTLIEB STEEN &                          SULLIVAN & CROMWELL LLP
  HAMILTON LLP

  by                                               by


       Jonathan I. Blackman                             Sharon L. Nelles
       Cannine D. Boccuzzi, Jr.                         Andrew J. Finn
       Alexis Collins                              125 Broad Street
  One Liberty Plaza                                New York, NY 10004
  New York, NY 10006                               (212) 558-4000
  (212) 225-2000                                   nelless@sullcrom.com
  jblackman@cgsh.com                               finna@sullcrom.com
  cboccuzzi@cgsh.com
  alcollins@cgsh.com

  Attorneys/or Defendants Commerzbank AG,          Attorney for Defendants Standard Chartered
  Commerzbank AG, New York Branch, BNP             Bank, Standard Chartered Bank, New York
  Paribas S.A., BNP Paribas S.A. , New York        Branch
  Branch




                                               4
Case 1:18-cv-07312-LDH-SJB Document 53 Filed 10/22/19 Page 6 of 11 PageID #: 1418




    SULLIVAN & CROMWELL LLP                          SULLIVAN & CROMWELL LLP,


    by


        Michael T. Tomaino, Jr.                           Joseph E. Neuhaus
        Jeffrey T. Scott                                  Alexander J. Willscher
       Jonathan M. Sedlak                            125 Broad Street
   125 Broad Street                                  New York, NY 10004
   New York, NY 10004                                (212) 558-4000
   (212) 558-4000                                    neuhausj@sullcrom.com
   tomainom@sullcrom.com                             willschera@sullcrom.com
   scottj@sullcrom.com                               grossa@sullcrom.com
   sedlakj@sullcrom.com

   Attorneys for Defendants Barclays Bank PLC,       Attorneys for Defendants Credit Agricole
   Barclays Bank PLC, New York Branch                S.A., Credit Agricole Corporate & Investment
                                                     Bank, Credit Agricole Corporate &
                                                     Investment Bank, New York Branch



   CLEARY GOTTLIEB STEEN &                           SULLIVAN & CROMWELL LLP
   HAMIL TON LLP

   by                                                by


        Jonathan I. Blackman                              Sharon L. Nelles
        Carmine D. Boccuzzi, Jr.                          Andrew J. Finn
        Alexis Collins                               125 Broad Street
   One Liberty Plaza                                 New York, NY 10004
   New York, NY I 0006                               (212) 558-4000
   (212) 225-2000                                    nelless@sullcrom.com
   jblackman@cgsh.com                                finna@sullcrom.com
   cboccuzzi@cgsh.com
   alcollins@cgsh.com

   Attorneys for Defendants Commerzbank AG,          Attorney for Defendants Standard Chartered
   Commerzbank AG, New York Branch, BNP              Bank, Standard Chartered Bank, New York
   Paribas S.A., BNP Paribas S.A ., New York         Branch
   Branch




                                                 4
Case 1:18-cv-07312-LDH-SJB Document 53 Filed 10/22/19 Page 7 of 11 PageID #: 1419




    SULLIVAN & CROMWELL LLP                           SULLIVAN & CROMWELL LLP,


    by                                                by



        Michael T. Tomaino, Jr.                           Joseph E. Neuhaus
        Jeffrey T. Scott                                  Alexander J. Willscher
        Jonathan M. Sedlak                            125 Broad Street
    125 Broad Street                                  New York, NY 10004
    New York, NY I 0004                               (212) 558-4000
    (212) 558-4000                                    neuhausj@sullcrom.com
    tomainom@sullcrom.com                             willschera@sullcrom.com
    scottj@sullcrom.com                               grossa@sullcrom.com
    sedlakj@su llcrom.com

    Attorneys for Defendants Barclays Bank PLC,       Attorneys for Defendants Credit Agricole
    Barclays Bank PLC, Nevv York Branch               SA., Credit Agricole Corporate & Investment
                                                      Bank, Credit Agricole Corporate &
                                                      Investment Bank, New York Branch



    CLEARY GOTTLIEB STEEN &                           SULLIVAN & CROMWELL LLP
    HAMIL TON LL[>,/-

    by   \v\j'--/                                     by


         Jonathan I. Blackman                              Sharon L. Nelles
         Carmine D. Boccuzzi, Jr.                          Andrew J. Finn
         Alexis Collins                               125 Broad Street
    One Liberty Plaza                                 New York, NY 10004
    New York, NY I 0006                               (212) 558-4000
    (212) 225-2000                                    nelless@sullcrom.com
    jblackman@cgsh.com                                finna@sullcrom.com
    cboccuzzi@cgsh.com
    alcollins@cgsh.com

    Attorneys.for Defendants Commerzbank AG,          Attorney.for Defendants Standard Chartered
    Commerzbank AG, New York Branch, BNP              Bank, Standard Chartered Bank, New York
    Paribas SA., BNP Paribas SA., New York            Branch
    Branch




                                                  4
Case 1:18-cv-07312-LDH-SJB Document 53 Filed 10/22/19 Page 8 of 11 PageID #: 1420




    SULLIVAN & CROMWELL LLP                        SULLIVAN & CROMWELL LLP,


    by                                             by


         Michael T. Tomaino, Jr.                        Joseph E. Neuhaus
         Jeffrey T. Scott                               Alexander J. Willscher
         Jonathan M. Sedlak                        125 Broad Street
    125 Broad Street                               New York, NY 10004
    New York, NY 10004                             (212) 558-4000
    (212) 558-4000                                 neuhausj@sullcrom.com
    tomainom@sullcrom.com                          willschera@sullcrom.com
    scottj@sullcrom.com                            grossa@sullcrom.com
    sedlakj@sullcrom.com

   Attorneys for Defendants Barclays Bank PLC, Attorneys for Defendants Credit Agricole
   Barclays Bank PLC, New York Branch          S.A. , Credit Agricole Corporate & Investment
                                               Bank, Credit Agricole Corporate &
                                               Investment Bank, New York Branch



   CLEARY GOTTLIEB STEEN &
   HAMILTON LLP

   by


        Jonathan I. Blackman
         Carmine D. Boccuzzi, Jr.                       Andrew J. Finn
        Alexis Collins                             125 Broad Street
   One Liberty Plaza                               New York, NY 10004
   New York, NY 10006                              (212) 558-4000
   (212) 225-2000                                  nelless@sullcrom.com
   jblackman@cgsh.com                              finna@sullcrom.com
   cboccuzzi@cgsh.com
   alco llins@cgsh.com

   Attorneys for Defendants Commerzbank AG,        Attorney for Defendants Standard Chartered
   Commerzbank AG, New York Branch, BNP            Bank, Standard Chartered Bank, New York
   Paribas S.A., BNP Paribas S.A., New York        Branch
   Branch




                                               4
Case 1:18-cv-07312-LDH-SJB Document 53 Filed 10/22/19 Page 9 of 11 PageID #: 1421




                                                       CLIFFORD CHANCE US LLP,

                                                       by

               7
         Marc R. Cohen                                     Robert G. Houck
         Alex C. Lakatos                                   Michael G. Lightfoot
     1999 K Street, N.W                                31 West 52nd Street
     Washington, DC 20006                              New York, NY 10019-6131
     (202) 263-3000                                    (212) 878-8000
     mcohen@mayerbrown.com                             robert.houck@cliffordchance.com
     alakatos@mayerbrown.com                           michael.lightfoot@cliffordchance.com

                                                           Katie Barlow
                                                       2001 K Street NW
                                                       Washington, DC 20006-1001
                                                       (202) 912-5000
                                                       Katie.Barlow@cliffordchance.com
     Attorneys for Defendants Credit Suisse AG,
     Credit Suisse AG, New York Branch                 Attorneys for Defendants Royal Bank of
                                                       Scotland N. V., Royal Bank of Scotland pie,
                                                       Royal Bank ofScotland plc, New York Branch



     MAYER BROWN LLP



     b~

         Mark G. Hanchet
         Robert W. Hamburg,
     1221 A venue of the Americas
     New York, NY 10020-1001
     (212) 506-2500
     mhanchet@mayerbrown.com
     rhamburg@mayerbrown.com

     Attorneys for Defendants HSBC Holdings pie,
     HSBC Bank pie, HSBC Bank Middle East
     Limited, HSBC North America Holdings, Inc.,
     HSBC Bank USA, NA.




                                                   s
Case 1:18-cv-07312-LDH-SJB Document 53 Filed 10/22/19 Page 10 of 11 PageID #: 1422




    MAYERBROWNLLP,

    by


        Marc R. Cohen                                     Robert G. Houck
        Alex C. Lakatos                                   Michael G. Lightfoot
    1999 K Street, N.W                                31 West 52nd Street
    Washington, DC 20006                              New York, NY 10019-6131
    (202) 263-3000                                    (212) 878-8000
    mcohen@mayerbrown.com                             robert.houck@cliffordchance.com
    alakatos@mayerbrown.com                           michael.lightfoot@cliffordchance.com

                                                          Katie Barlow
                                                      2001 K Street NW
                                                      Washington, DC 20006-1001
                                                      (202) 912-5000
                                                      Katie.Barlow@cliffordchance.com
    Attorneys for Defendants Credit Suisse AG,
    Credit Suisse AG, New York Branch                 Attorneys for Defendants Royal Bank of
                                                      Scotland N. V., Royal Bank ofScotland pie,
                                                      Royal Bank ofScotland pie, New York Branch



    MAYER BROWN LLP

    by


        Mark G. Hanchet
        Robert W. Hamburg
    1221 Avenue of the Americas
    New York, NY 10020-1001
    (212) 506-2500
    mhanchet@mayerbrown.com
    rhamburg@mayerbrown.com

    Attorneys for Defendants HSBC Holdings pie,
    HSBC Bank pie, HSBC Bank Middle East
    Limited, HSBC North America Holdings, Inc.,
    HSBC Bank USA, N.A.




                                                  5
Case 1:18-cv-07312-LDH-SJB Document 53 Filed 10/22/19 Page 11 of 11 PageID #: 1423




    COVINGTON & BURLING LLP

    by


         John E. Hall
         Mark P. Gimbel
    The New York Times Building
    620 Eighth A venue
    New York, New York 10018
    (212) 841-1000
    jhall@cov.com
    mgimbel@cov.com

        David M. Zionts
    One City Center
    850 Tenth Street NW
    Washington, DC 2000 l
    (202) 662-6000
    dzionts@cov.com

    Attorneys for Defendants Deutsche Bank AG,
    Deutsche Bank AG, New York Branch




      IT IS SO ORDERED, this_ day of _ _ _ _ , 2019:



      LaShann DeArcy Hall
      United States District Court Judge




                                                 6
